Title: 18th.
From: Adams, John Quincy
To: 


       Rain’d a great part of the Day. Miss Hiller is only fourteen, her person comes very near to my ideas of a perfect beauty. A pair of large black eyes, with eyelids, an inch long, and eye brows forming beautiful arches, would be invincible if they had a greater degree of animated, and if she was conscious enough of their power, to make use of it. She has not yet I believe been much into Company, and is therefore very silent: to an uncommon degree. I have not heard her speak three times in a day since I have been here. In short she does not appear to have sufficient sensibility 
         
          her face is as white as the Snow
          And her bosom is doubtless as cold,
         
         but she is not yet arrived to the age, where Sensibility is called forth, and when animation is necessary; the Time will come, when her eyes will be as sparkling, as they are pretty; and her countenance as expressive as it is beautifull.
      